DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 31 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
1. A magnetic resonance imaging (MRI) method, comprising: 
performing an inversion pulse sequence using an MRI system, the  inversion pulse sequence producing an inversion recovery period; 
during the inversion recovery period: 
(i) performing a longitudinal T2 encoding pulse sequence using the MRI system; 
(ii) acquiring a post longitudinal T2 encoding pulse sequence image signal block immediately following the longitudinal T2 encoding pulse sequence using the MRI system; and
(iii) acquiring an additional image signal block either before the longitudinal T2 encoding pulse sequence or following the acquiring of the post longitudinal T2 encoding pulse sequence image signal block using the MRI system;
and
generating calculated image data based on at least the post longitudinal T2 encoding pulse sequence image signal block using a self-correcting normalization image combination scheme”.

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 16, the claims have been found allowable due to their dependencies on claim 1.

c. With respect to claim 17, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“A magnetic resonance imaging (MRI) system, comprising: 
a magnet; 
an RF system; and 
a control system, wherein the control system stores and is structured and configured to execute a number of routines, the number of routines being structured and configured to: 
perform an inversion pulse sequence using the RF system, the inversion pulse sequence producing an inversion recovery period; 
during the inversion recovery period: (i) perform a longitudinal T2 encoding pulse sequence using the RF system;
(ii) acquire a post longitudinal T2 encoding pulse sequence image signal block immediately following the longitudinal T2 encoding pulse sequence using the RF system; and
 (iii) acquire an additional image signal block either before the longitudinal T2 encoding pulse sequence or following the acquiring of the post longitudinal T2 encoding pulse sequence image signal block using the RF system; and
generate calculated image data based on at least the post longitudinal T2 encoding pulse sequence image signal block using a self-correcting normalization image combination scheme”.

in combination with the rest of the limitations of the claim. 
d. With respect to claims 18 - 31, the claims have been found allowable due to their dependencies on claim 17.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852